             Case 1:08-cv-01034-AT Document 665 Filed 11/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DAVID FLOYD, ET AL.,
                                                                            DECLARATION OF
                                                        Plaintiffs,         SUZANNA PUBLICKER
                                                                            METTHAM IN SUPPORT OF
                              -against-
                                                                            HER MOTION TO
CITY OF NEW YORK, ET AL.,                                                   WITHDRAW AS ATTORNEY
                                                 Defendants.              08 CV 1034 (AT)
----------------------------------------------------------------------- x

                 Suzanna Publicker Mettham, pursuant to 28 U.S.C. § 1746, and subject to the

penalty of perjury, declares that the following is true and correct:


        1.       I am an Assistant Corporation Counsel at the New York City Law Department, on

behalf of Zachary W. Carter, Corporation Counsel of the City of New York. I am counsel of

record in this action.

        2.       I will be leaving the New York City Law Department on or around November 27,

2018 to begin a judicial clerkship.

        3.       As a judicial law clerk, I cannot be counsel of record on any matter.

        4.       Other attorneys in the Office of Corporation Counsel continue to represent

defendants in this action.
              Case 1:08-cv-01034-AT Document 665 Filed 11/20/18 Page 2 of 2



         5.      Going forward I will have no involvement in this matter. Please terminate me

from the docket sheet as counsel of record in this action.


Dated:           New York, New York
                 November 20, 2018

                                              ZACHARY W. CARTER
                                              Corporation Counsel of the City of New York
                                              Attorney for Defendants
                                              100 Church Street, Room 3-212
                                              New York, New York 10007
                                              212-356-2356

                                      By:            /s/                    __
                                              Suzanna Publicker Mettham
                                              Senior Counsel
                                              Special Federal Litigation Division


cc:      Counsel of Record (By ECF)




                                                 2
